             Case 2:20-cv-01258-CKD Document 5 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROYLAND RICE,                                         No. 2:20-cv-1258 CKD P
12                          Petitioner,
13               v.                                         ORDER
14    PAUL THOMPSON,
15                          Respondent.
16

17              Petitioner has filed an application for a writ of habeas corpus pursuant to 28 U.S.C. §

18   2241. He has paid the filing fee.

19              As petitioner may be entitled to the requested relief if the claimed violation of

20   constitutional rights is proved, respondent will be directed to file an answer or a motion to

21   dismiss.

22              In accordance with the above, IT IS HEREBY ORDERED that:

23              1. Respondent is directed to file an answer or a motion to dismiss within sixty days from

24   the date of this order. If an answer is filed, respondent shall include with the answer any and all

25   transcripts or other documents relevant to the determination of the issues presented in the habeas

26   petition.

27   /////

28   /////
                                                           1
        Case 2:20-cv-01258-CKD Document 5 Filed 07/29/20 Page 2 of 2

 1           2. Petitioner’s traverse, if any, is due on or before thirty days from the date respondent’s

 2   answer is filed; an opposition to a motion to dismiss is due within thirty days of service of the

 3   motion to dismiss.

 4           3. The Clerk of the Court shall serve a copy of this order together with a copy of

 5   petitioner’s application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 on the United

 6   States Attorney.

 7   Dated: July 29, 2020
                                                       _____________________________________
 8
                                                       CAROLYN K. DELANEY
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12   rice1258.100.2241

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
